Exhibit 10.9

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into this
19th day of June 2007, by and between Getty Images (US), Inc., a company duly
organized under the laws of the State of New York (“Buyer”); and the owners of
Pump Audio, Inc., a Company duly organized under the laws of the State of
Delaware, listed on Schedule 1.2 (each a “Seller” and collectively the
“Sellers”).

WITNESSETH:

WHEREAS, Sellers own as of the date hereof all of the issued and outstanding
shares in Pump Audio, Inc., a Delaware company with its principal place of
business at 5 Pine Street, Tivoli, New York, 12583 (the “Company”), engaged in
the business of licensing audio content and activities reasonably related
thereto (the “Business”); and

WHEREAS, Sellers desire to sell to Buyer, and Buyer desires to buy from Sellers,
on the terms and subject to the conditions set forth in this Agreement, all the
issued and outstanding shares of (including all other equity interests in) the
Company (the “Shares”);

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements, and upon the terms and subject to the conditions
hereinafter set forth, the parties, intending to be legally bound, do hereby
agree as follows:

ARTICLE I

SALE OF SHARES

1.1 Purchase and Sale of Shares. On the terms and subject to the conditions set
forth herein, Buyer agrees to purchase from Sellers, and Sellers agree to sell
and deliver to Buyer at the Closing (as defined in Section 7.1) all of the
issued and outstanding Shares of the Company as of the Closing Date (as defined
in Section 7.1).

1.2 Consideration. The consideration for the Shares shall be Forty Two Million
Five Hundred Thousand US Dollars ($42,500,000) (the “Purchase Price”), subject
to a working capital adjustment at time of closing, as described in Section 4.8.
Subject to the conditions set forth in Article VI, the Purchase Price shall be
paid as follows:

(a) Thirty-Five Million Nine Hundred Ninety-Six Thousand Five Hundred and
Ninety-Eight US Dollars and Thirty-Nine Cents ($35,996,598.39) of the Purchase
Price, subject to any working capital adjustment, shall be paid to Sellers on
the Closing Date by wire transfer of immediately available funds in the amounts
and to the accounts listed opposite the name of each Seller on Schedule 1.2 or
to one or more other accounts designated (at least five (5) days prior to the
Closing) by the Sellers in writing (the “Initial Payment”). Two Million Two
Hundred Ten Thousand Four Hundred and One US Dollars and Sixty-One Cents
($2,210,401.61) of the Purchase Price (the “Options Payment”) shall be paid to
the Company for further payment to the persons listed on Schedule 1.2 as
Optionees (the “Optionees”) in the amounts set forth opposite each of their
names as consideration for all outstanding shares or options to purchase shares
of the Company then owned by such Optionee. The remaining balance of the
Purchase Price ((Four Million Two Hundred Fifty Thousand US Dollars ($4,250,000)
(the “Escrowed Amount”)) shall be delivered to U.S. Bank, as Escrow Agent (the
“Escrow Agent”) by wire transfer of immediately available funds in accordance
with the terms and conditions of the Escrow Agreement attached hereto as Exhibit
A (the “Escrow Agreement”).

(b) To the extent not subject to a pending claim for indemnification under
Article VIII, Buyer shall release to Seller the balance of the Purchase Price
(Four Million Two Hundred Fifty Thousand US Dollars ($4,250,000) (the “Escrowed
Amount”) as follows: 50% of the Escrowed Amount to be



--------------------------------------------------------------------------------

released on the first anniversary of the Closing Date; 25% of the Escrowed
Amount 18 months after the Closing Date; and 25% of the Escrowed Amount on the
second anniversary of the Closing Date (the “Final Payment”). The Escrowed
Amount will be held by the Escrow Agent pursuant to the Escrow Agreement in an
interest-bearing account established by the Escrow Agent as security against
possible Losses (as defined in Section 8.2(a) below). Interest shall be added to
the Escrowed Amount and shall be released to Sellers as set forth above, and
pursuant to Article VIII.

1.3 INTENTIONALLY OMITTED.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Each of the Sellers, jointly and severally (except with respect to the
representations and warranties that relate to the Sellers contained in Sections
2.2, 2.4, and 2.5 and 2.6 (for 2.6, to the extent relating to the Sellers
individually but joint amongst the Sellers with regard to the Company) which are
made by each Seller individually with respect to itself and not jointly), hereby
makes the following representations and warranties to Buyer, each of which is
true and correct on the date hereof and will be true and correct on the Closing
Date. The term “Sellers’ Knowledge” and like terms as used herein mean the
knowledge that any of the Sellers that are employees of the Company (and/or
Robert Opatrny) had or would have had after making due inquiries about the
subject matters of each of the representations given pursuant this Article II,
with the care of a prudent business person, together with the actual present
knowledge of each of the other Sellers.

2.1 Organization. The Company is a Delaware company duly organized, validly
existing and in good standing under the laws of the State of Delaware, and is
qualified to do business in the States of New York, New Jersey and California.

2.2 Power. Sellers have all requisite power and necessary legal and other
authority to execute and deliver this Agreement and to perform their obligations
and covenants hereunder. Notwithstanding the language in the introduction to
Article II, above, the Sellers jointly and severally represent that the Company
has all required power, authority and permissions to conduct the business of the
Company as it is now being conducted, to own its assets, and to operate the
Business in the States of New York, New Jersey and California, and in the cities
and jurisdictions of London, Amsterdam, Rome and Melbourne.

2.3 Shares. As of the date of this Agreement, (i) the registered holders of the
Shares are as set forth in Schedule 2.3, (ii) all of the Shares have been fully
paid and validly and duly issued, and are non-assessable, and (iii) the Shares
represent 100% of the outstanding capital stock of the Company (after the
payment of the Options Payment to the Optionees in accordance with this
Agreement).

2.4 Ownership of the Shares. Each Seller owns all of the Shares set forth
adjacent to his or its name on Schedule 2.3, beneficially and of record, and the
Shares are free and clear of any liens, restrictions, claims, equities, charges,
options, rights of first refusal or encumbrances of any kind whatsoever. Other
than the shares or options to be transferred to the Company by the Optionees in
exchange for the Options Payment (which is permitted by Company’s option plan),
none of the Sellers or the Company has any outstanding, or is bound by any,
subscriptions, options, warrants, calls, commitments or agreements requiring the
Company to issue or entitling any person or entity to acquire any Shares or any
other equity security or interest in or relating to the Company, including any
right of conversion or exchange under any outstanding security or other
instrument, and the Company is not obligated to issue any Shares (or any other
equity security or interest in or relating to the Company) for any purpose.
Immediately prior to the Closing, Sellers will have the exclusive right, power
and authority to vote all of the Shares.

 

Page 2 of 26



--------------------------------------------------------------------------------

2.5 Authority. The execution, and performance of this Agreement and the other
documents and instruments to be executed and delivered by the Sellers pursuant
hereto (the “Ancillary Documents”) and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by the Sellers and the
Company. This Agreement constitutes, and when executed and delivered, the
Ancillary Documents will constitute, valid, binding agreements of Sellers,
enforceable against Sellers in accordance with their respective terms, except as
such enforceability may be limited by applicable bankruptcy or insolvency, now
or hereafter in effect affecting the enforcement of creditors’ rights generally.

2.6 No Violation or Breach. Neither the execution and delivery of this Agreement
or the Ancillary Documents, nor the performance of the obligations or the
consummation by Sellers of the transactions contemplated, nor use of the Assets
in the Business, hereby and thereby (a) will violate any law applicable to the
Sellers, the Company or the Shares, (b) will require any authorization, consent,
approval, exemption or other action by or notice to any government entity,
(c) will violate or conflict with, or constitute a default (or an event which,
with notice or lapse of time, or both, would constitute a default) under, or
will result in the termination of, or accelerate the performance required by,
any term or provision of the organizational documents of the Company or of any
contract, commitment, understanding, arrangement, agreement or restriction of
any kind or character to which the Company or Sellers are a party or by which
the Company, Sellers or any of the Assets (as defined in Section 2.12 below) may
be bound or affected.

2.7 Financial Statements; Working Capital Adjustment.

(a) Schedule 2.7(a) sets forth the balance sheet of the Company as of
December 31, 2006 (the “Interim Balance Sheet Date”), and the related statement
of income for the period ended December 31, 2006, prepared in accordance with
the Company’s principles consistently applied (the “Interim Financial
Statements”). Except as noted in the Interim Financial Statements, the balance
sheet in Schedule 2.7(a), in all material respects, fairly presents the
financial condition, and the statement of income in Schedule 2.7(a), in all
material respects, fairly presents the results of operations, of the Company as
at the date of and for the period covered by the Interim Financial Statements,
except for normal year-end adjustments and the absence of footnotes.

(b) Within thirty (30) days of the Closing, Sellers shall deliver to Buyer the
balance sheet of the Company as of the Closing Date prepared in accordance with
the Company’s principles consistently applied (which shall be on an accrual
basis) (the “Draft Closing Date Financial Statements”). The Draft Closing Date
Financial Statements shall, in all material respects, fairly present the
financial condition and the results of operations, of the Company as at the date
of and for the period covered by the Draft Closing Date Financial Statements.

(c) All proper and necessary books of account and records have been maintained
by the Company in accordance with all applicable laws and, for the accounting
periods beginning January 1, 2006, accrual-basis accounting standards (with
depreciation recorded on a tax basis), and all such books and records are in the
possession of the Company.

2.8 No Undisclosed Liabilities. The Company has no known liabilities or
obligations of any nature (whether or not quantifiable) not recorded in the
Interim Financial Statements except: (a) as reflected or set forth therein or on
Schedule 2.8; (b) liabilities of the same nature as those set forth in the
balance sheet that is part of the Interim Financial Statements and reasonably
incurred after the Interim Balance Sheet Date in the ordinary course of business
consistent with past practice (none of which results from, arises out of, or
relates to, is in the nature of, or was caused by any breach of contract, breach
of warranty, tort, infringement or violation of law) or (c) as would not be
required by applicable accounting principles to be recorded in the Interim
Financial Statements. Further, there are no outstanding loans to any Seller or
any employees of the Company other than reasonable and customary business
expense advances in the ordinary course of business. The Company has paid,
discharged or satisfied all liabilities and obligations in normal course,
consistent with past practices.

 

Page 3 of 26



--------------------------------------------------------------------------------

2.9 Compliance with Laws. The Company is, and at all times has been, including
without limitation in relation to the Group Insurance Plans as defined in
Section 2.15, in compliance in all material respects with all applicable laws
and regulations, and has all permits, licenses, and other authorizations of
governmental authorities that are required in order to permit it to carry on the
Business as it is presently conducted and has been conducted since January 1,
2006.

2.10 No Proceedings or Investigations.

(a) There are no, and other than as disclosed there have never been, proceedings
for which initiating process has been served on the Company or which have been
instituted or are pending or, to the Sellers’ Knowledge, threatened that
(i) challenge the validity of the ownership or use by the Company of any of the
Assets, including the Audio Files in the Audio Archive, (ii) allege that the
Company has misused or infringed the Intellectual Property of others, or
(iii) that any of the Audio Files in the Audio Archive (each term defined in
Section 2.12) as used in the Business, infringes upon or otherwise violates the
rights of others. In this Agreement, “Intellectual Property” means all
trademarks, service marks, designs, inventions (whether patented or not),
patents, patent applications, copyrights, product names, trade names, domain
names and other industrial and intellectual property (including trade secrets
and confidential information), whether registered or unregistered, and any
registrations therefor, including any copyright, moral right and other
intellectual property rights therein, and the Company’s complete archive of
Audio Files, including all copyrights and other intellectual property rights
therein.

(b) There are no, and there never have been any investigations, actions, suits
or administrative or arbitration or other proceedings (including, without
limitation, any involving any governmental or quasi-governmental authority) for
which initiating process has been served on the Company or which have been
instituted, or are pending or, to Sellers’ Knowledge, threatened against the
Company for any reason, other than as disclosed in Schedule 2.10.

2.11 Books and Records. All proper and reasonably necessary books of account and
record have been maintained by the Company, including in relation to the Audio
Files in the Audio Archive, and all such books and accounts are in the
possession of the Company and contain accurate information in respect of all
material transactions to which the Company has been a party, including in
relation to the Audio Files in the Audio Archive, and give a true and fair view
in all material respects of all matters which reasonably ought to appear
therein.

2.12 Intellectual, Real and Personal Property.

(a) The terms of all licenses, concessions, commitments, contracts and
agreements relating to or entered into in connection with the ownership or use
of any of the Audio Files in the Audio Archive are identified in Schedule
2.12(a) and have been duly complied with by the Company and by all other parties
thereto. Prior to the date hereof, no event has occurred as a result of which
any such license, concession, commitment, contract or agreement has been
breached or become void or voidable or invalid or unenforceable or subject to
revocation at the instance of any party (including any governmental entity).

(b) The Assets include all of the assets necessary for the conduct of the
Business as conducted by the Company during the twelve-month period prior to the
Closing Date. For purposes of this Agreement, “Assets” shall mean the Personal
Property and the Company Intellectual Property.

(c) All of the Intellectual Property owned by the Company and used in or
required for the proper carrying on of the Business (the “Company Intellectual
Property”), is set forth in Schedule 2.12(c). “Company Intellectual Property”
means all trademarks, customer data and information (including all such
historical information), service marks, designs, inventions (whether patented or
not), patents, patent applications, copyrights, product names, trade names,
domain names and other industrial and intellectual property (including trade
secrets and confidential information), whether registered or unregistered, and
any registrations therefor, including any copyrights, moral rights and other

 

Page 4 of 26



--------------------------------------------------------------------------------

intellectual property rights therein, and the Company’s complete Audio Archive.
For purpose of clarity, such trademarks and URL’s listed on Schedule 2.12 shall
include, but not be limited to, the marks Pump Audio, and Make the Charts. For
all Company Intellectual Property that is registered or for which registration
has been applied, the details of the corresponding registrations and
applications are set forth in Schedule 2.12(c).

(d) Real Property. The Company owns no real property. A complete list of all
leased property is set forth in Schedule 2.12(d) hereto.

(e) “Personal Property” shall mean all tangible property used in or relating to
the Business. Personal Property includes all of the Audio Files in whatever
format owned by the Company, or for which Company has license or right to
exploit (the “Audio Archive”). Each audio file in the Audio Archive is referred
to herein as an “Audio File”, which includes audio content in any medium
(including musical compositions embodied on master sound recordings), together
with the rights to collect performance royalties for the Audio File and all
copyrights and other intellectual property rights therein. With respect to each
and all of the Audio Files in the Audio Archive and, as applicable, the other
assets comprising the Assets:

(i) To the Sellers’ Knowledge and except as disclosed on Schedule 2.12(e)(i),
Company has the rights to exploit the Audio Files as done in the Business as
currently conducted.

(ii) Except as disclosed on Schedule 2.12(e)(ii), the licensing, playing,
selling, marketing, distribution, reproducing, creating of derivative works of
and sublicensing of any Audio File by Company does not constitute a breach of
any agreement or license to which the Company is a party or to which the Audio
File is subject;

(iii) Except as disclosed on Schedule 2.12(e)(iii), during the five (5) year
period immediately preceding the date hereof, no claims have been made,
asserted, are pending, or, to Seller’s Knowledge, are threatened, against the
Company (1) based upon or challenging or seeking to deny or restrict the
displaying, selling, marketing, distributing, reproducing, creating derivative
works of or sublicensing by Sellers of any of the Assets; (2) alleging that the
sale, marketing, reproduction, distribution, creation of derivative works of or
sublicensing of any of the Assets does or may infringe upon the intellectual
property rights, moral rights, rights of publicity or rights of privacy of any
third party, and to Seller’s Knowledge, except as disclosed on Schedule
2.12(e)(iii), no such claims have been made, asserted, are pending, or
threatened against any third party licensor or licensee of any Audio Files; and

(iv) To the Seller’s Knowledge, no person is currently engaging in any activity
that infringes upon any of the Assets or upon the rights of the Company therein.

(f) INTENTIONALLY OMITTED.

(g) A list of agreements pursuant to which the Company acquired rights in the
Audio Files is set forth on Schedule 2.12(g)(i) (“Acquisition Agreements”). A
list of agreements currently in effect pursuant to which the Company has granted
any third party the right to distribute or sublicense any of the Audio Archive
is set forth on Schedule 2.12(g)(ii) (“Distribution Agreements”). A list of
agreements pursuant to which the Company has licensed to any third party the
right to use any Audio File, and under which payment of $15,000 or more is
required following the execution of this Agreement, is set forth on Schedule
2.12(g)(iii) (“Material Licenses”). Except as disclosed on the applicable
Schedule 2.12(g), the terms of all Acquisition Agreements, Distribution
Agreements and Material Licenses have been duly complied with by the Company
and, to the Sellers’ Knowledge, by all other parties thereto. Prior to the date
hereof, to the Sellers’ Knowledge, no event has occurred as a result of which
any Acquisition Agreement, Distribution Agreement or Material License has become
void or voidable or invalid or unenforceable or subject to revocation at the
instance of any party (including any governmental entity). To

 

Page 5 of 26



--------------------------------------------------------------------------------

Sellers’ Knowledge, the consummation of the transactions contemplated by this
Agreement will not result in the termination or impairment of the existing
contractual right of the Company to sell, market, reproduce, distribute, create
derivative works of or sublicense any of the applicable Assets acquired under
the Acquisition Agreements or represented under the Contributor Agreements (as
defined in Section 2.17(b)), as the case may be.

(h) INTENTIONALLY OMITTED.

(i) Except as otherwise described by this Agreement or the Schedules hereto, the
Company has good title to all of the Assets (excluding Audio Files on license
from Contributors (as defined in Section 2.17(b)), free and clear of all title
defects or objections, liens, claims, charges, security interests, or other
encumbrances of any nature whatsoever, except for liabilities reflected in the
Interim Financial Statements and any liens for current Taxes not yet due, to the
extent reflected in the Final Closing Date Financial Statements. For Audio
Files, the Company has obtained all rights necessary to use the Audio Files as
contemplated in the Business, including, but not limited to, necessary
approvals, consents, and authorizations from relevant third parties.

(j) INTENTIONALLY OMITTED.

(k) Except for accrued expenses and ordinary and customary trade payables, the
Company will duly and punctually discharge all debts, debt related obligations,
and any other liabilities or encumbrances to which any of the Assets are subject
before the Closing Date in the ordinary course of business.

(l) Each item of the Company’s Personal Property is in reasonable repair,
condition and working order, ordinary wear and tear excepted.

2.13 Employees and Consultants.

(a) Schedule 2.13(a)(i) sets forth a complete list of all current employees of
the Company and former employees of the Company who were employed by the Company
at any time since January 1, 2006, including for each a job title, start date,
date and amount of most recent raise and bonus and, if applicable, separation
date (including, with respect to former employees, whether such separation was
voluntary or involuntary, and if involuntary, the reason for termination).
Schedule 2.13(a)(ii) sets forth a list of the current officers and directors of
the Company. The employees, officers and directors currently employed, engaged
or retained by the Company are the “Employees”. Schedule 2.13(a)(iii) sets forth
a complete list of all consultants who performed services to or on behalf of the
Company for more than one week and in relation to the Company’s principal
business since January 1, 2006 and a description of the services performed.

(b) Except as set forth on Schedule 2.13(b), there are no contracts, judgments,
orders or other agreements concerning any one or more of the Employees to which
the Company or the Sellers is a party or which is binding upon it or them.

(c) All statutory or other legal requirements applicable to the use of the
Employees in the Business (including any such requirements applicable to any
necessary licenses and permits) have been complied with, except for such
violations that have not had and are not likely to have a Material Adverse
Effect, and, to Sellers’ Knowledge, there is no intended or contemplated
revocation of or refusal to issue or renew any such license or permit.

2.14 Employee Benefit Plans. The Company has never adopted, offered or
implemented any Employee Benefit Plans. For purposes of this Agreement,
“Employee Benefit Plans” mean any pension, retirement or profit sharing plan,
maintained by, sponsored in whole or in part by, or contributed to by the
Company for the benefit of employees, retirees, dependents, spouses, directors,
independent contractors or other beneficiaries with respect to the Company and
under which employees, retirees, dependents,

 

Page 6 of 26



--------------------------------------------------------------------------------

spouses, directors, independent contractors or other beneficiaries with respect
to the Company are eligible to participate.

2.15 Group Insurance Plans. A list of the Group Insurance Plans (as defined in
this Section 2.15) is set forth in Schedule 2.15, including a summary of each of
them. From the time that any Employees came on to the Group Insurance Plans
through the Closing Date, with regards to the Employees, the Company has
administered its group medical, dental, vision, disability and life insurance
plans covering the Employees (the “Group Insurance Plans”), if any, in
accordance with the terms of the Group Insurance Plans.

2.16 Payroll. Employees will continue to receive their normal compensation from
the Company through the Closing Date, less ordinary withholdings as normally
processed through payroll. The Company shall be responsible for, and reflect on
the Final Closing Date Balance Sheet, all amounts of compensation accrued but
not yet paid as at the Closing Date (including accrued but unpaid bonuses to the
extent already awarded, royalties or commissions, but excluding accrued
vacation). Schedule 2.16 sets forth the accrued vacation for each Employee as of
the Closing Date.

2.17 Contracts.

(a) Schedule 2.17(a) sets forth a true and complete list of each contract to
which the Company is a party that continues for a period of more than one year
from the date hereof and cannot be terminated on one month’s or less notice,
without penalty, and requires payments by or to the Company on or after the date
of this Agreement, in the aggregate, in excess of Fifteen Thousand United States
Dollars ($15,000), true and complete copies of which have been provided to Buyer
prior to the execution hereof.

(b) Schedule 2.17(b) sets forth a true and complete list of composers, artists,
performers and/or agencies whose work is represented by the Company
(“Contributors”). All Contributors are subject to written agreements with the
Company, as set forth on Schedule 2.17(b)(i) (the “Contributor Agreements’),
true and complete copies of which have been provided to Buyer prior to the
execution hereof.

(c) The Company is not in default in any material respect under any contract
described in Schedule 2.17(a), and to the Sellers’ Knowledge no condition or
state of facts exists which, with notice or lapse of time or both, would
constitute such a default.

(d) The change of control of the Company contemplated by this Agreement will not
trigger, limit, modify or terminate any rights or obligations under any such
contracts.

2.18 Taxes.

(a) For purposes of this Agreement, a “Tax” or “Taxes” shall mean all taxes,
charges, fees, imposts, levies or other assessments, including withholding
taxes, estimated taxes, income taxes, gross receipts taxes, profits taxes,
license taxes, occupation taxes, inventory taxes, property taxes, asset taxes,
excise taxes, capital taxes, stamp duties, ad valorum taxes, sales taxes, value
added taxes, acquisition taxes, transfer taxes, franchise taxes, registration
taxes, payroll taxes and social security contributions, assessments or other
governmental charges (including interests, fines, surcharges and penalties
associated therewith), whether national, federal, provincial, state, municipal,
foreign or otherwise, and all other taxes of any kind for which the referred
party may have any liability, whether disputed or not, including by reason of
contract, assumption, transferee liability, operation of law or otherwise.

 

Page 7 of 26



--------------------------------------------------------------------------------

(b) Except as otherwise disclosed in Schedule 2.18:

(i) All Tax returns, including estimated returns, information returns,
statements, declarations, amendments and reports of every kind with respect to
Taxes, which are due to have been filed by the Company in accordance with any
applicable law, have been duly and timely filed and are true, complete and
correct. All Taxes, deposits or other payments due for the periods covered by
such returns and reports have been timely paid and satisfied in full, except for
Taxes for which proper accruals have been made in the Closing Financial
Statements with respect to Taxes referable to the period covered by the Closing
Financial Statements or will be made on the books of the Company prior to or as
of the Closing Date or which are being contested in good faith.

(ii) There are not now any extensions of time in effect with respect to the
dates on which any returns or reports of Taxes were or are due to be filed by
the Company. All disputes, claims or liabilities in respect of Tax asserted as a
result of any examination of any return or report of Taxes heretofore filed by
the Company have been paid, accrued on the Company’s books, or finally settled
or are being contested in good faith and no issue has been raised in any such
examination which, by application of the same or similar principles, reasonably
could be expected to result in a dispute, claim or liability for any other
period not so examined. The Company has not received any written notice of any
pending disputes, claims or liabilities for any Taxes, or of any pending audit
or investigation of any return or report of Taxes and, insofar as is known to
the Company, no such claims, proposals, audits or investigations are currently
threatened.

(iii) There are no outstanding waivers or agreements by the Company for the
extension of time for the assessment of any Taxes or the assertion of any
dispute, claim or liability in respect of Tax, nor are there any requests for
rulings, outstanding subpoenas or requests for information, notice of proposed
reassessment of any material property owned or leased by the Company or any
other material matter pending between the Company and any taxing authority.
There are no liens for Taxes upon any property or assets of the Company except
liens for current Taxes not yet due.

(iv) The Company has not A) conducted its affairs, either directly or though an
employee, contractor, agent or any other party acting on behalf of the Company,
so as to be subject to Tax in any jurisdiction other than the jurisdiction of
its incorporation; B) ever had a “permanent establishment”; or C) ever had or
created nexus in a state other than New Jersey, New York and California.

(v) The Company has complied in all respects with all applicable laws relating
to the payment and withholding of Taxes and has duly and timely withheld and
paid over to the appropriate Tax authority all amounts required to be withheld
and paid.

(vi) No return relating to Tax has been, or is currently, the subject of any
examination or inquiry by any Tax authority.

(vii) The Company has not made any election, engaged in any transaction, entered
into any agreement or been instructed or advised to take any action that would
create a liability for Tax in a period subsequent to the Closing Date (other
than for amounts properly accrued for on the Closing Financial Statements),
including but not limited to adjustments under Section 481 of the Internal
Revenue Code of 1986, as amended (the “Code”), closing agreements under
Section 7121 of the Code, or similar provisions.

(viii) The Company has not granted to anyone a power of attorney that is
currently in force with respect to any Tax matter.

(ix) The Company is not a party to any Tax sharing allocation, indemnity or
similar agreement or arrangement, whether or not written.

 

Page 8 of 26



--------------------------------------------------------------------------------

(x) The Company is not subject to any private letter ruling or comparable ruling
by any Tax authority.

(xi) There are no liens with respect to any unpaid Tax upon the assets of the
Company.

(xii) The Company has not engaged in any transaction (intercompany or otherwise)
in respect of which the recognition of gain was and continues to be deferred.

(xiii) The Company has disclosed on their US Federal income tax returns all
positions that could give rise to a substantial understatement of federal income
tax within the meaning of Section 6662 of the Code (or similar provision) or
engaged in a “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b).

(xiv) The Company has not been and is not currently a “U.S. real property
holding company” within the meaning of Section 897 of the Code.

(xv) None of the assets of the Company is an interest in a partnership or any
other entity treated as a partnership for U.S. federal income tax purposes.

(xvi) There will be no amount or other payment that will fail to be deductible
under Section 280G of the Code.

(c) The Company, at all times from inception of its business on March 23, 2006
and continuing through the Closing Date, has not been a valid “S corporation” as
defined under §1361 of the Code, a partnership, a limited liability company or
any other form of entity whose profits or losses are reported by its
shareholders, partners or members.

2.19 Environment.

(a) The Company has not engaged in or permitted any operations or activities
upon, or any use or occupancy of, any parcel of Real Property (or any portion
thereof) used or occupied by the Company for the purpose of or in any way
involving the handling, manufacture, treatment, storage, use, generation,
release, discharge, refining, dumping or disposal of any Hazardous Materials on,
under, in or about any parcel of Real Property, or transported any Hazardous
Materials to, from or across any parcel of Real Property. “Hazardous Materials”
shall mean any pollutants, contaminants, radioactive, explosive, oxidizing,
toxic, corrosive, dangerous, hazardous, infectious, carcinogenic, teratogenic,
etiologic or mutagenic substances or wastes, or any substance which is or which
has been determined at any time by any governmental entity having jurisdiction
in the State of New York to be a hazardous or toxic substance regulated under
any Environmental Laws; and shall also include any other materials or substances
whose nature and/or quantity of existence, use, manufacture, disposal or effect
renders it subject to regulation, investigation, remediation or removal under
any Environmental Laws. “Environmental Laws” shall mean any law of the federal
government or of the State of New York or any political subdivision thereof
relating to industrial hygiene, occupational safety conditions, environmental
conditions, land use, water and air quality and Hazardous Materials.

(b) To Sellers’ Knowledge no Hazardous Materials are presently constructed,
deposited, stored or otherwise located on, under, in or about any parcel of Real
Property used or occupied by the Company.

(c) To Sellers’ Knowledge no Hazardous Materials have migrated from or have
threatened to migrate from any parcel of Real Property used or occupied by the
Company upon or beneath other properties.

 

Page 9 of 26



--------------------------------------------------------------------------------

(d) With respect to the Business, the Company is in compliance with, and there
are no existing violations by the Company under, any applicable Environmental
Laws, and no investment or expense is required by the Company in order to
maintain such compliance.

(e) The Company has obtained all permits, licenses and other authorizations and
filed all notices which are required to be obtained or filed by it or those
engaged by it for use of the Audios in the Audio Archive and the conduct of the
Business under any applicable Environmental Laws, and there has been no change
in the facts and circumstances reported or assumed in the application for or
granting of such permits, licenses and authorizations.

(f) The Company is in compliance in all respects with all terms and conditions
of such required permits, licenses and authorizations (all of which are
identified in Schedule 2.19(f)) including filing all notices, reports and other
statements which are required to be obtained or filed under such permits,
licenses and authorizations and the Company has not received any notices,
claims, reports or statements from any governmental authority except as set
forth in Schedule 2.19(f).

(g) With respect to the Business, there are no past or present events,
conditions, circumstances, activities, practices, incidents, actions or plans
which may interfere with or prevent continued compliance with the Environmental
Laws, or which may give rise to any statutory liability, or otherwise form the
basis of any claim, action, suit, proceeding, hearing or investigation under any
Environmental Laws, based on or related to the manufacture, processing,
distribution, use, treatment, storage, presence, disposal, transport or
handling, or the emission, discharge, release or threatened release into the
environment, of any Hazardous Materials.

(h) Neither this Agreement, the Ancillary Documents, nor the consummation of the
transactions that are the subject of this Agreement and the Ancillary Documents,
will result in any material obligations for site investigation or cleanup, or
notification to or consent of government agencies or third parties, pursuant to
any of the so-called “transaction-triggered” or “responsible property transfer”
Environmental, Health, and Safety Requirements.

(i) Except as set forth in Schedule 2.19(i), to the Sellers’ Knowledge, none of
the following exists at any of the Real Property used or occupied by the
Company: (1) underground storage tanks, (2) asbestos-containing material in any
friable and damaged form or condition, (3) materials or equipment containing
polychlorinated biphenyls, or (4) landfills, surface impoundments, or disposal
areas.

(j) To the Sellers’ Knowledge, there are no past or present events, conditions,
circumstances, activities, practices, incidents, actions or plans which may
interfere with or prevent continued compliance by the Company with the
Environmental Laws, or which may give rise to any statutory liability, or
otherwise form the basis of any claim, action, suit, proceeding, hearing or
investigation against the Company under any Environmental Laws, based on or
related to the manufacture, processing, distribution, use, treatment, storage,
presence, disposal, transport or handling, or the emission, discharge, release
or threatened release into the environment, of any Hazardous Materials.

2.20 Absence of Material Changes.

Except as set forth on Schedule 2.20, since December 31, 2006, there has not
been:

(a) any change in the financial condition, business or operations of the Company
that has had or is likely to have a material adverse effect on the Company’s
financial performance or results of operations (a “Material Adverse Effect”).
Specifically, there shall have been no material deterioration in the financial
condition or performance of Company compared to either Company’s December 31,
2006 balance sheet (other than changes to working capital in the ordinary course
of business) or Company’s year-to-date and forecasted 2007 financial statements,
and the 2008 and 2009 forecasted financial statements;

 

Page 10 of 26



--------------------------------------------------------------------------------

(b) any damage, destruction or loss adversely affecting any of the Audio Files
in the Audio Archive;

(c) any disposition of or encumbrance or agreement to dispose of or to encumber,
or pledge or granting of a security interest in or agreement to pledge an
interest in, any of the Business or any of the Assets (including any of the
Audio Files in the Audio Archive) or any creation of or increase or agreement to
create or increase any indebtedness of the Company except in each case for any
current year Tax liens, materialmen’s liens, workmen’s liens or other statutory
liens securing obligations for which the Company is not in default and which
will be settled prior to Closing;

(d) any waiver of any rights or settlement of any dispute involving the Company;

(e) any sale or granting to any party or parties of any license, franchise,
option or other right of any nature whatsoever to sell, distribute or otherwise
deal in or use any of Assets (including any of the Audio Files in the Audio
Archive), other than in the ordinary course of business;

(f) any granting of a salary increase or authorization or payment of bonuses or
any increasing of other benefits payable or to become payable by the Company
under any bonus, insurance or other benefit plan to employees, officers or
directors of the Company;

(g) any sale or granting to any party or parties of any license, franchise,
option or other right of any nature whatsoever to sell, distribute or otherwise
deal in or use any of the Assets or to use any Company Intellectual Property,
other than in the ordinary course of business;

(h) any material change in the accounting principles or practices of the
Company;

(i) except for the exercise of options by the Optionees and the sale of shares
and options by the Optionees to the Company in exchange for the Options Payment,
as contemplate by Section 1.2 of this Agreement, (1) any issuance or sale of or
agreement to issue or sell any Shares, bonds, notes or other securities of the
Company, (2) any granting of options, warrants or other rights calling for the
issuance of Shares, or other securities of the Company, (3) any declaration,
setting aside or payment of any dividend or other distribution in respect of the
capital stock of the Company or any direct or indirect redemption, purchase or
other acquisition of any such Shares, or (4) any cancellation by the Company,
without payment in full, of any notes, loans or other obligations receivable
from any employee, officer, director or shareholder of the Company or any of
their families;

(j) any loan or advance to any employee, officer, director or shareholder of the
Company;

(k) any merger or consolidation involving the Company or agreement to merge or
consolidate with any other entity or acquisition of or agreement to sell or
acquire any stock, business, property or assets of any other person, firm,
association, corporation or other business organization; or

(l) except as otherwise contemplated by this Agreement, any agreement or
commitment by the Company to do or to take any of the actions referred to in
subparagraphs (a) through (k) of this Section 2.20.

2.21 UK Entity. Company is sole shareholder of Pump Audio UK Limited, a company
incorporated under the laws of England and Wales. Company has no other equity
interests in any other companies.

2.22 Insurance. A list of the policies of insurance maintained by the Company at
the date of this Agreement is set out in Schedule 2.22, along with the material
terms of each policy. All such policies are in full force and effect immediately
prior to the Closing and the Company is not in default, or breach, whether as to
the payment of premiums or otherwise, under the terms of such policies.

 

Page 11 of 26



--------------------------------------------------------------------------------

2.23 Business. Since the date of its formation, the Company has been wholly
owned and controlled by Sellers, and engaged only in the Business.

2.24 Forecasts. The Company’s forecasted 2007, 2008 and 2009 financial
statements as provided to Buyer in April and May of 2007 have been prepared in
good faith based upon assumptions that are believed by the Company to be
reasonable at the time made (it being understood that such forecasts are not to
be viewed as facts and are subject to significant uncertainties and
contingencies, many of which are beyond the Company’s control, that no assurance
can be given that any particular forecasts will be realized, that actual results
may differ and such differences may be material).

2.25 Reliance. Sellers acknowledge that the Buyer in entering into this
Agreement is relying on the representations, warranties and undertakings
contained herein and that Buyer shall be entitled to treat the same as
conditions of this Agreement. Nothing materially misleading as of its date of
delivery has been produced by Sellers as part of the due diligence, negotiation
or consummation of this transaction, nor have Sellers knowingly failed to
produce anything material in response to any of Buyer’s due diligence requests.

2.26 Separate and Independent. Each of the warranties, representations and
undertakings set out in this Agreement shall be separate and independent and,
save as expressly provided, shall not be limited by reference to any other
Section or anything in this Agreement or the Schedules hereto, except for
disclosures on a Schedule hereto which would reasonably apply to any other
Schedule.

2.27 No Breach. No Seller shall commit or permit any act or omission before
Closing which would constitute a breach of any of the warranties,
representations and undertakings set out in this Agreement if they were given at
Closing or which would make any such warranties, representations and
undertakings inaccurate or misleading if they were so given.

2.28 Brokers’ or Finders’ Fees. No Seller or the Company has authorized any
person to act as broker, finder or in any other similar capacity in connection
with the transactions contemplated by this Agreement.

2.29 No Other Representations. Except as expressly set forth in this Agreement,
Buyer acknowledges to and agrees with the Sellers that Buyer is purchasing the
Shares specifically and expressly without any warranties, representations or
guarantees, either express or implied, from or on behalf of the Sellers. Buyer
further acknowledges and agrees that Buyer is a sophisticated and experienced
buyer of assets such as the Shares, and has been duly represented by counsel in
connection with the negotiation of this Agreement.

2.30 Representations and Warranties concerning Subsidiaries. Unless the context
requires otherwise, each of the representations and warranties contained in
Article II and the relevant disclosure Schedules shall also apply to each of the
Subsidiaries, as if those representations, warranties and qualifications were
stated as being made with respect to each of the Subsidiaries, and as if all the
defined terms used in this Agreement referred to the Subsidiary instead of the
Company.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby makes the following representations and warranties to Sellers, each
of which is true and correct on the date hereof and on the Closing Date.

3.1 Organization. Buyer is a New York company duly organized, validly existing
and in good standing under the laws of the State of New York, and is qualified
to do business in the States of New York, New Jersey and California.

 

Page 12 of 26



--------------------------------------------------------------------------------

3.2 Power. Buyer has all requisite power and necessary legal and other authority
to execute and deliver this Agreement and to perform its obligations and
covenants hereunder.

3.3 Authority. This Agreement has been duly executed and delivered by Buyer and
constitutes as at the date of this Agreement the valid and binding obligation of
Buyer enforceable against Buyer in accordance with its terms. The execution and
delivery of this Agreement by Buyer, the performance by Buyer of its covenants
and agreements hereunder, and the consummation of the transactions contemplated
hereby have been authorized by all necessary corporate action on the part of
Buyer.

3.4 No Violation or Breach. Neither the execution and delivery of this Agreement
or the Ancillary Documents, nor the performance of the obligations or the
consummation by Buyer of the transactions contemplated hereby and thereby
(a) will violate any law applicable to Buyer, (b) will require any
authorization, consent, approval, exemption or other action by or notice to any
government entity, (c) will violate or conflict with, or constitute a default
(or an event which, with notice or lapse of time, or both, would constitute a
default) under, or will result in the termination of, or accelerate the
performance required by, any term or provision of the Certificate of
Incorporation or Bylaws or other constituent documents of Buyer or any court
order, agreement, document or other instrument to which Buyer is a party or by
which its properties may be bound.

3.5 Litigation. There are no actions, suits or administrative or arbitration or
other proceedings current or pending or, insofar as is known to Buyer,
threatened, which could, if adversely determined, have a material adverse effect
on Buyer’s ability to consummate the transaction contemplated by this Agreement.

3.6 Required Consents and Approvals. Insofar as is known to Buyer, no consent or
approval is required by virtue of the execution hereof or the consummation of
any of the transactions contemplated herein to avoid the violation or breach of,
or default under, or creation of a lien on, as the case may be, on any of the
assets of Buyer pursuant to the terms of any regulation, order, decree or award
of any court or governmental agency or any material lease, contract, mortgage,
note or other material instrument to which Buyer is a party or to which it or
any of its property is subject, except for any such violation, breach, default
or lien which would not have a material adverse effect on the Buyer’s ability to
consummate the transaction.

3.7 Brokers’ or Finders’ Fees. Buyer has not authorized any person to act as
broker, finder or in any other similar capacity in connection with the
transactions contemplated by this Agreement.

3.8 Financial Ability. Buyer has the financial ability to comply with its
obligations hereunder and all other collateral agreements executed in connection
with this transaction, and the execution, delivery and performance of this
Agreement and the Ancillary Documents will not render the Buyer insolvent or
unable to meet its financial obligations as same become due and owing.

3.9 Reliance. Buyer acknowledges that the Sellers in entering into this
Agreement are relying on the representations, warranties and undertakings
contained herein and that Sellers shall be entitled to treat the same as
conditions of this Agreement.

3.10 Separate and Independent. Each of the warranties, representations and
undertakings set out in this Agreement shall be separate and independent and,
save as expressly provided, shall not be limited by reference to any other
Section or anything in this Agreement or the Schedules hereto, except for
disclosures on a Schedule hereto which would reasonably apply to any other
Schedule.

3.11 No Breach. Buyer shall not commit or permit any act or omission before
Closing which would constitute a breach of any of the warranties,
representations and undertakings set out in this Agreement if they were given at
Closing or which would make any such warranties, representations and
undertakings inaccurate or misleading if they were so given.

 

Page 13 of 26



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS OF THE PARTIES

Sellers, the Company and Buyer hereby covenant to and agree with each other as
follows:

4.1 Pre-Closing Operation of the Business. Pending the Closing, the parties
covenant and agree that, except as contemplated or permitted by this Agreement:

(a) From January 1, 2007 until Closing, Sellers have caused and shall continue
to cause the Business to be operated in substantially the same manner as
operated from January 1, 2006 until December 31, 2006. Specifically, operating
the business in the ordinary course shall include, without limitation, no
changes to credit or payment terms, collection practices or policies, management
of cash, accounts receivable and accounts payable, payment of operating
expenses, and payment of staff salaries.

(b) The Company shall not enter into any transaction or contract outside the
ordinary course of business without the prior written consent of the Buyer
except for the payment of the Options Payment on the Closing Date; and

(c) Except in the ordinary course of business, as expressly permitted herein or
consented to by Buyer in writing, the Company shall not take any action with
regard to the Business or the Audio Files in the Audio Archive.

4.2 Access. Pending the Closing, the Sellers shall continue (i) to provide Buyer
with such information as Buyer may from time to time reasonably request with
respect to the Company and the transactions contemplated by this Agreement,
(ii) to provide, or cause the Company to provide, Buyer and its officers,
counsel and other authorized representatives access during regular business
hours and upon reasonable notice to the books, records and offices of the
Company, as they may from time to time request, and (iii) to permit, or cause
the Company to permit, Buyer to make such inspections thereof as it may request.
Any investigations shall continue to be conducted so as not to interfere
unreasonably with the operation of the business of the Company.

4.3 Approvals of Third Parties. In the unforeseen event that any third party
consents are required to consummate this transaction, Sellers and Buyer each
will use all reasonable efforts, and will cooperate with each other to secure
all necessary consents, approvals, authorizations and exemptions from any
governmental agencies or other third parties, and to obtain the satisfaction of
the conditions specified in Articles V and VI as may be required in order to
enable Sellers and Buyer to effect the transactions contemplated hereby in
accordance with the terms and conditions hereof.

4.4 Confidentiality and Public Announcement.

4.4.1 Except as provided below, each party shall treat in confidence the
confidential information that Sellers or the Company, or their agents or
representatives, discloses to Buyer (“Confidential Information”) and agrees not
to disclose that Confidential Information to any other person or use any such
Confidential Information for any purpose other than for the performance of its
obligations under this Agreement or as otherwise authorized by Buyer.

4.4.2 Any Confidential Information may be disclosed by each party pursuant to
the order or requirement of any governmental authority; and to any of its
respective personnel who need to know the relevant Confidential Information; in
each case to such extent only as is necessary to enable the proper performance
of this Agreement or as is required by law or a governmental authority, or to
its professional advisers, subject to each party using all reasonable endeavors
to ensure that the person to whom it discloses Confidential Information keeps
the same confidential, including informing them of the confidential nature of
the Confidential Information and the terms of this Agreement, and requiring all
such persons to agree to keep such information confidential.

 

Page 14 of 26



--------------------------------------------------------------------------------

4.4.3 No party shall (without the prior consent of the other parties) issue any
press release or publish any other document or make any public statement or
otherwise disclose to any person who is not a party to this agreement either the
existence of this Agreement or any of its provisions, or any of the matters
contemplated in this Agreement. This clause shall not apply to any announcement
or disclosure required by law or by any competent judicial or governmental
authority or by a recognized investment exchange.

4.5 Tax Matters.

(a) Except as otherwise provided below, for any taxable periods ending on or
before the Closing Date, the Sellers shall have the right, upon consent by and
with the mutual participation and consent of Buyer which shall not be
unreasonably withheld or delayed, to direct the handling of all matters relating
to the Company’s taxes, including, without limitation, the right to prosecute
all administrative and judicial remedies, to settle all issues, to enter into
closing agreements, to execute consents or waivers extending the statute of
limitations, and to file any claim for refund; provided that Sellers shall
consult with Buyer before doing or causing or allowing, to do any such acts,
matters or things or enter into any settlement or other agreement which may have
an adverse direct or indirect impact on, taxable periods ending after the
Closing Date.

(b) The Company shall be responsible for filing or causing the Company to file
all Tax returns, reports or other filings for the taxable periods of the Company
ending on or before the Closing Date and for causing the Company to make any
required payments with respect to such returns. In filing such Tax returns,
reports or other filings, the Company shall ensure that the Company does not
materially deviate from the manner in which any item was reported in prior
years, except as required by law and agreed in writing by Buyer. Sellers
acknowledge that Buyer shall be reimbursed without objection from the Escrowed
Amount a reasonable fee, proportional to prior tax work done for the Company,
for third-party costs for the preparation of tax filings or returns for the
Company for the pre-closing period. For all purposes, the Options Payment will
be deemed to have occurred prior to closing, it is agreed that any deduction on
account of the Options Payment shall be attributable to the period prior to the
Closing Date.

(c) Buyer shall be responsible for filing or causing the Company to file all Tax
returns, reports or other filings for the periods of the Company ending after
the Closing Date and for causing the Company to make any required payments with
respect to such returns, reports or other filings.

(d) After the Closing Date, Buyer shall have the right, at its sole discretion,
to direct the handling of all matters relating to the Tax liabilities of the
Company, including, without limitation, the preparation of all returns, reports
or other filings, the payment of all liabilities, the prosecution of all
administrative and judicial remedies, the execution of any closing agreement or
any consent or waiver extending the statute of limitations and the filing of any
claim for refund. Notwithstanding the foregoing, Buyer will provide written
notification to and consult with Sellers within ten (10) Business Days of actual
knowledge of any proposed Tax audit adjustment that could impact any Tax period
that includes any periods on or before the Closing Date. For purposes of this
Agreement, a “Business Day” shall be any Monday through Friday (inclusive) on
which the banks in New York City are open for business.

(e) The parties to this Agreement shall use their reasonable commercial efforts
to provide each other with such assistance as may reasonably be requested by any
of them in connection with Tax matters, including but not limited to,
information with respect to the preparation of any return of taxes, any audit or
other examination by any Taxing authority, any judicial or administrative
proceedings relating to liability for Taxes, or any claim arising under this
Section 4.5, and each will retain and provide the other with any records or
information which may be relevant to such return, audit, examination,
proceedings or determination. Such assistance shall include making employees
available on a mutually convenient basis to provide additional information or
explanation of material provided hereunder and shall include providing copies of
any relevant returns of Taxes and supporting work schedules.

 

Page 15 of 26



--------------------------------------------------------------------------------

(f) The Company shall be liable for and pay all Taxes of the Company that are
attributable to periods ending on or before the Closing Date and, to the extent
any such Taxes are paid or payable by Buyer or assessed against Buyer, Sellers
shall reimburse Buyer for any Taxes attributable to such periods.

(g) Neither Sellers nor the Company shall make an election, or take any action
or fail to take any action that could result in a deemed election, under
Treasury Regulations Section 301.7701-3(c).

4.6 Options Payment. The Sellers and Buyer shall cause the Company to make the
Options Payment to the Optionees on the Closing Date in exchange for all shares
and options to purchase shares of the Company then held by them as set forth in
Schedule 1.2.

4.7 Post-Closing Adjustments.

(a) Buyer shall have until the date 30 days after delivery of the Draft Closing
Date Financial Statements pursuant to Section 2.7(b) to notify Sellers in
writing of any objection to its content (the “Objection Notice”). The Objection
Notice shall include a reasonably-detailed description of each objection set
forth therein (each such objection, an “Objection”). If Buyer delivers the
Objection Notice within the 30-day review period, Sellers and Buyer shall
promptly meet and work diligently and in good faith to reach an agreement as to
the resolution of each Objection. If Sellers and Buyer are unable to reach an
agreement regarding each Objection within 15 days after the end of the Buyer’s
30-day review period, then Buyer shall promptly retain an independent accountant
from a nationally-reputable accounting firm, the identity of whom shall be
subject to Sellers’ approval, such approval not be unreasonably withheld (the
“Independent Accountant”). The Independent Accountant shall be retained solely
for the purpose of resolving, within 30 days of appointment, each Objection that
Buyer and Sellers were unable to resolve, although the Independent Accountant
shall have the right to review any materials and matters that the Independent
Accountant reasonably believes to be necessary to review to resolve the disputed
Objection(s). In resolving any Objection, the Independent Accountant may not
assign a value to such item greater than the greatest value for such item
claimed by either party, or less then the lowest value claimed by either party,
in each case as presented to the Independent Accountant.

(b) If the parties submit any unresolved Objections to the Independent
Accountant for resolution as provided in this Section 4.7, then the party with
whom the Independent Accountant least agrees (measured by the difference between
the Company Working Capital (as defined below) determined by the Independent
Accountant and that proposed by Sellers on one part and Buyer on the other)
shall be responsible for the fees and expenses of the Independent Accountant.
The determination of the Independent Accountant shall be final and binding on
the parties and Buyer shall revise the Draft Closing Date Balance Sheet as
appropriate to reflect the resolution of any objections (whether by agreement of
the parties or a determination by the Independent Accountant) thereto pursuant
to this Section 4.7 (the Draft Closing Balance Sheet as so revised, the “Final
Closing Date Balance Sheet”). For the avoidance of doubt, if Buyer shall fail to
deliver timely an Objection Notice in accordance with Section 4.7(a) above, then
the Buyer shall be deemed to have waived any objection to the Draft Closing Date
Balance Sheet and the Draft Closing Date Balance Sheet shall be deemed to
constitute the Final Closing Date Balance Sheet.

4.8 Working Capital Adjustments. For purposes of this Agreement, “Company
Working Capital” means the excess of the Company’s current assets as of the
Closing Date over the Company’s current liabilities as of the Closing Date
(excluding the obligation and corresponding cash to make the Options Payment),
as determined based upon the Final Closing Date Balance Sheet. If the Company
Working Capital is more than negative $500,000 (meaning it is more positive),
Buyer shall pay the amount of such excess to Sellers by wire transfer into
Sellers’ bank accounts set forth on Schedule 1.2. Alternatively, if the Company
Working Capital is less than negative $500,000 (meaning it is more negative),
then Sellers shall pay the amount of the shortfall to the Buyer by transfer of
the relevant funds

 

Page 16 of 26



--------------------------------------------------------------------------------

into the following bank account: Getty Images (US), Inc, US Bank, ABA # 1250
0010 5, Account #1535 9261 9065. Any payment to be made pursuant to this
Section 4.8 shall be made within ten (10) days from the date the Final Closing
Date Balance Sheet shall have become final and definitive between the parties in
accordance with Section 4.7. Such payment shall bear no interest except that, in
the case of delay of payment after such ten (10) day period, by Buyer or Sellers
as the case may be, the applicable payment shall bear interest at the rate of
8% per annum from the due date to the actual date of payment. The parties
acknowledge that the net working capital as of 31 December, 2006, was negative
$272,251, as reflected in Section 4(h) of the Letter of Intent dated May 21,
2007 between Buyer and Sellers.

4.9 Further Assurances. Subject to the terms and conditions herein provided,
each of the Company, the Sellers and Buyer agree to attempt reasonably and in
good faith to take, or cause to be taken, all actions reasonably within their or
its control and to do, or cause to be done, all things reasonably within their
or its control that are reasonably necessary, proper or advisable under
applicable laws and regulations to consummate the transactions contemplated by
this Agreement.

4.10 Right to Rely. Except to the extent expressly provided in this agreement,
no investigation by Buyer or its representatives shall diminish, prevent or
affect in any way Buyer’s right to rely upon any of the representations,
warranties, covenants or agreements of Sellers contained in this Agreement or
any of the documents provided by Seller or its representatives.

ARTICLE V

CONDITIONS TO THE SELLERS’ OBLIGATIONS

The obligations of Sellers to be performed hereunder shall be subject to the
reasonable satisfaction by Buyer (or the conditional or unconditional waiver by
Sellers) on or before the Closing Date of the following conditions:

5.1 Representations and Warranties True at Closing Date. The representations and
warranties of Buyer contained in this Agreement shall be true and correct in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of such date (except in the case of representations and
warranties made as of a specific date, which shall be true as of such date).

5.2 Compliance with Covenants and Agreements. Buyer shall have complied in all
material respects with the covenants and agreements set forth herein to be
performed by it on or before the Closing Date.

5.3 Litigation. No suit, investigation, action or other proceeding (other than
for a breach of this Agreement) shall be threatened, in writing, or pending
against Sellers (collectively) or the Company before any court or governmental
agency which, in the reasonable opinion of independent counsel, could reasonably
be expected to result in the obtaining of damages, injunctive relief, or other
material relief against Sellers or the Company, or injunctive relief against
Buyer, in connection with this Agreement or the consummation of the transactions
contemplated hereby.

 

Page 17 of 26



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS TO BUYER’S OBLIGATIONS

The obligations of Buyer to be performed hereunder shall be subject to the
reasonable satisfaction by Sellers (or the conditional or unconditional waiver
by Buyer) on or before the Closing Date of each of the following conditions:

6.1 Representations and Warranties True at Closing Date. The representations and
warranties of Sellers contained in this Agreement shall be true and correct in
all material respects on and as of the Closing Date with the same force and
effect as though made on and as of such date (except in the case of
representations and warranties made as of a specific date, which shall be true
as of such date); Sellers shall have complied in all material respects with the
covenants and agreements set forth herein to be performed by them on or before
the Closing Date.

6.2 Litigation. No suit, investigation, action or other proceeding (other than
for a breach of this Agreement) shall be threatened, in writing, or pending
against Buyer, Sellers or the Company before any court or governmental agency
which, in the reasonable opinion of independent counsel, could reasonably be
expected to result in the restraint or prohibition of Buyer, or the obtaining of
damages or other material relief against Buyer, Sellers or the Company, in
connection with this Agreement or the consummation of the transactions
contemplated hereby.

6.3 Time before Closing. From the date of January 1, 2007 to the Closing Date,
Sellers shall have (1) operated the Company and conduct the Business only in the
ordinary course; and (2) made no distributions, dividends or other payments to
or for the benefit of the Sellers or any officer, director or employee of the
Company other than the payment of salary, bonus and benefits in the ordinary
course of business and other than the Options Payment.

6.4 Lease Termination. The Company shall have amended (or agreed to amend) its
Tivoli lease with its landlord to provide for a 30 day termination clause
without liability to the Buyer.

6.5 INTENTIONALLY OMITTED.

ARTICLE VII

CLOSING

7.1 Closing. Subject to the satisfaction or waiver of the conditions set forth
in Articles V and VI, the closing of the purchase and sale of the Shares (the
“Closing”) shall take place at the offices of Buyer at 601 N. 34th Street,
Seattle, Washington on June 19, 2007 (or such other date as is agreed by the
parties) (the “Closing Date”) or such other place as is agreed by the parties.

7.2 Actions by Buyer. At Closing, Buyer shall deliver:

(a) to Sellers that portion of the Purchase Price described in Section 1.2(a);

(b) to the Escrow Agent the Escrowed Amount; and

(c) to the Company the Options Payment described in Section 1.2(a).

 

Page 18 of 26



--------------------------------------------------------------------------------

7.3 Actions by Sellers. At Closing, Sellers shall deliver to Buyer:

(a) the surrender of director and officer positions with the Company, each
resignation containing a release and acknowledgement from each of them that they
have no claim against the Company for salary, fees or compensation for loss of
office, damages or otherwise;

(b) duly executed transfer documents (or other evidence of ownership) for the
Shares showing Buyer as the owner;

(c) the appropriate forms to amend the mandates (e.g., the account signature
cards) (in the manner directed by Buyer) given by the Company to its bankers;

(d) the minute book, share certificate books and corporate seals of the Company;
and

(e) countersigned versions of the Business Protection Agreements signed by each
of Steve Ellis (along with an employment agreement); Steve Askew; Todd Ewell;
Rob Tourtelot; Ari Pomerantz; Dwight Cheu; and Rick Dunn, for which Buyer and
Sellers agree that the proceeds from the Purchase Price to be paid to each of
these individuals, as well as compensation paid to Ellis under the employment
agreement is in consideration for the non-solicitation and non-compete covenants
made by them under their respective employment and/or Business Protection
Agreements (such forms attached hereto as Schedule 7.3(e).

7.4 Termination Prior to Closing.

(a) This Agreement may be terminated at any time prior to Closing without
liability as follows:

(i) by the mutual written consent of Sellers and Buyer;

(ii) by Buyer if, after notice and ten (10) Business Days to cure, any of the
conditions set forth in Section 7.3 or Article VI hereof, to which the
obligations of Buyer is subject, have not been fulfilled by Sellers or waived by
Buyer;

(iii) by Sellers if, after notice and ten (10) Business Days to cure, any of the
conditions set forth in Section 7.2 or Article V hereof, to which the
obligations of Sellers is subject, have not been fulfilled by Buyer or waived by
Sellers;

(b) Notwithstanding the termination of this Agreement under Section 7.4(a) or
otherwise, the obligations under Sections 4.4, 7.4(b) and 7.4(c) and Articles
VIII and IX shall continue.

(c) Buyer acknowledges that the information received from Sellers and the
Company relating to the Company is confidential and that disclosure of such
information to third parties can reasonably be expected to cause harm to
Sellers. Buyer agrees that in the event of termination of this Agreement, it
shall return to Sellers or destroy all original documents previously delivered
to Buyer in connection with this Agreement and all copies thereof, with
certification of such action by an officer of Buyer, within thirty (30) days
after such termination; provided, however, that nothing herein shall expand or
diminish Buyer’s obligations under Section 4.4 or pursuant to the
confidentiality agreement between Buyer and Sellers with respect to the
transactions contemplated hereby and provided further, that the Receiving Party
shall not be obligated to return or destroy any electronic copies that may be
stored on the Receiving Party’s back-up tapes or similar archived storage
memory, which shall be destroyed or erased in the ordinary course of the
Receiving Party’s business.

 

Page 19 of 26



--------------------------------------------------------------------------------

ARTICLE VIII

SURVIVAL; INDEMNIFICATION

8.1 Survival. The representations and warranties contained in this Agreement
shall survive the Closing and shall expire at 11:59 p.m. (Pacific Time) on the
second anniversary of the Closing Date, except that representations regarding
share ownership shall survive until the expiration of the applicable statute of
limitations, and, in the case of Tax representations and warranties, such
representations shall survive until four months following the expiry of the
applicable statute of limitations. The covenants and obligations of any party
hereto arising under this Agreement shall survive the Closing and shall continue
to be valid and enforceable without limitation as to time except as may be
otherwise specified herein.

8.2 Indemnification by Sellers

(a) Except as otherwise limited by this Article VIII, Sellers, jointly and
severally, agree to defend, indemnify and reimburse Buyer, its affiliates, and
their respective directors, officers and employees (the “Buyer Indemnified
Parties”) for any and all losses, liabilities, damages, (including fines,
penalties, and civil or criminal judgments or settlements), costs (including
court costs) and expenses (but including reasonable external attorneys’ fees)
(collectively referred to herein as “Loss” or “Losses”) incurred as a result of,
or with respect to: (i) any breach of, or noncompliance by Sellers with, any
representation, warranty, covenant or agreement made or undertaken by Sellers in
this Agreement; provided that with respect to Losses resulting from breaches of
any representation or warranty made by a Seller individually, and not jointly,
each Seller shall only have an indemnifiable obligation hereunder with respect
to its own breach and/or (ii) any third party claim, action, proceeding or suit
alleging that the Company’s use of the Audio Files in its Business infringes or
has infringed the copyrights of a third party or that the displaying, sale,
marketing, distribution, reproduction, creation of derivative works of and
sublicensing of any of such Audios by the Company prior to the date hereof
constitutes a material breach of any agreement or license to which the Company
or Sellers is a party with respect to which a claim or legal action has been
filed, threatened or initiated by the second anniversary of the Closing Date.

(b) After the Closing, the right to indemnification in Section 8.2(a) shall be
the exclusive remedy of the Buyer for any breach by Sellers of any provision of
or obligation under this Agreement.

(c) INTENTIONALLY OMITTED.

(d) To the extent of any actual recovery from a third party of a Loss previously
indemnified by Sellers, Buyer shall forthwith repay to Sellers such amount of
the indemnified Loss as is recovered from such third party less all reasonable
costs, charges and expenses incurred by Buyer in recovering that sum from such
third party.

(e) To the extent that Sellers indemnify Buyer for Losses pursuant to Article
VIII, the interest earned on the amount of any such indemnification payment
funded from the Escrowed Funds shall also be paid to Buyer (but only to the
extent the calculation of Losses did not include interest).

8.3 Indemnification by Buyer.

(a) Except as otherwise limited by this Article VIII, Buyer agrees to indemnify
and reimburse Sellers for any and all Loss or Losses incurred as a result of, or
with respect to, any breach of, or noncompliance by Buyer with, any
representation, warranty, covenant or agreement made or undertaken by Buyer in
this Agreement.

 

Page 20 of 26



--------------------------------------------------------------------------------

(b) After the Closing, the right to sue for damages in respect of a Loss and the
right to indemnification in Section 8.3(a) shall be the exclusive remedy of
Sellers for any breach by Buyer of any provision of or obligation under this
Agreement.

(c) To the extent of any actual recovery from a third party of a Loss previously
indemnified by Buyer, Sellers shall forthwith repay to Buyer such amount of the
indemnified Loss as is recovered from such third party less all reasonable
costs, charges and expenses incurred by Sellers in recovering that sum from such
third party.

8.4 Limitations on Indemnification.

(a) Except as set forth in Section 8.1, all claims with respect to Losses
arising out of or related in any way to any breach of the representations and
warranties contained in this Agreement may be made until and shall be made no
later than 11:59 p.m. (Pacific Time) on the second anniversary of the Closing
Date.

(b) Neither the Sellers nor Buyer shall have any liability under this Agreement
or otherwise with respect to any single breach of a representation or warranty
appearing in this Agreement unless and only to the extent such breach results in
Losses in excess of Ten Thousand United States Dollars ($10,000.00).

(c) Neither Sellers nor Buyer shall have any liability under this Agreement with
respect to breaches of representations or warranties appearing in this Agreement
unless and only to the extent such breaches result in aggregate Losses in excess
of Two Hundred Thousand United States Dollars ($200,000). In determining the
aggregate Losses incurred, the limitation set forth in Section 8.4(b) shall not
be considered.

(d) The monetary value of any Losses indemnifiable by either party pursuant to
this Article VIII shall exclude (1) incidental, consequential and indirect and
special losses and damages, whether foreseeable or not, and (2) fees and
expenses of more than one counsel with respect to any claim for indemnification
or claims arising out of the same general allegations or circumstances.

(e) The aggregate liability of each Seller pursuant to this Article VIII shall
be limited to the pro-rated portion of the Escrowed Amount withheld by such
Seller; provided that such Seller’s liability for breaches by such Seller of any
representation made individually and not jointly, shall be limited to the
Purchase Price received by such Seller (including and not in addition to such
Seller’s pro rata portion of the Escrowed Amount).

(f) Sellers shall have not have liability under this Article VIII (for
indemnification or otherwise) for the breach of any representation or warranty
to the extent that Buyer had actual knowledge at or prior to the time of Closing
of such breach. For purposes of this Section 8.4(f), the actual knowledge of
Buyer shall be limited to the actual knowledge of Nick Evans-Lombe; Jeff Beyle;
and David Parker.

(g) Neither party may recover Losses more than once for any specific facts,
omissions or circumstances notwithstanding the fact that such facts, omissions
or circumstances may constitute the breach of more than one representation or
warranty or covenant.

(h) The monetary value of any Losses indemnifiable by Sellers pursuant to this
Article VIII shall be reduced to reflect the amount of any insurance proceeds
entitled to be received by Buyer from insurance policies of the Company in
effect as of the Closing Date in respect of such Losses under policies relating
specifically to the Company or the Business.

 

Page 21 of 26



--------------------------------------------------------------------------------

(i) Notwithstanding any other provision of this Agreement, the provisions of
this Section 8.4 shall not apply to any claim made against Sellers or Buyer
which arises or is delayed as a result of any fraud, dishonesty, willful
concealment or willful omission by or on behalf of any Seller or Buyer,
respectively.

8.5 Notice of Claim. Any of Buyer or Sellers making a claim pursuant to Sections
8.2 or 8.3 (the “Indemnitee”) shall promptly notify Sellers or Buyer, as the
case may be (the “Indemnitor”), in writing of any claim for recovery, specifying
in reasonable detail the nature and date of the Loss, and if known, the amount,
or an estimate of the amount, of the liability arising therefrom. The Indemnitee
shall provide to the Indemnitor as promptly as practicable thereafter such
information and documentation as may be reasonably requested by the Indemnitor
to support and verify the claim asserted.

8.6 INTENTIONALLY OMITTED.

8.7 Third Party Claims.

(a) With respect to claims for indemnification resulting from or in connection
with any legal proceeding commenced by a third party, the Indemnitee will give
the Claim Notice to the Indemnitor promptly after receipt of the assertion of
such third party claim; provided, however, that the failure or delay to so
notify the Indemnitor shall not relieve the Indemnitor of any obligation or
liability that they may have to the Indemnitee except to the extent that the
Indemnitor’s ability to defend or resolve such third party claim is adversely
affected thereby.

(b) Subject to the rights of any insurer or other third party having potential
liability therefor, the Indemnitor shall have the right, upon written notice
given to the Indemnitee and the Escrow Agent, where applicable, within 30 days
after receipt of the Claim Notice relating to a third party claim, to assume the
defense or the prosecution thereof by written notice to the Indemnitee,
including the employment of counsel or accountants, at the Indemnitor’s cost and
expense. The Indemnitee shall have the right to employ, at its expense, counsel
separate from counsel employed by the Indemnitor in any such action and to
participate therein. The Indemnitor shall not be liable for any settlement of
any such claim made without its prior written consent, which shall not be
unreasonably withheld or delayed. Whether or not the Indemnitor chooses to so
defend or prosecute such claim, all the parties hereto shall cooperate in the
conduct thereof, if reasonably practicable, and shall furnish such records,
information and testimony, and attend such conferences, discovery proceedings,
hearings, trials and appeals, as may be reasonably requested by the Indemnitor
in connection therewith. The Indemnitor shall be subrogated to all rights and
remedies of the Indemnitee.

(c) If, within 30 days after receipt of a Claim Notice relating to a third party
claim, the Indemnitor does not give written notice to the Indemnitee and the
Escrow Agent, where applicable, of the Indemnitor’s election to assume the
defense or handling of such third party claim, the Indemnitee may, at the
Indemnitor’s expense (which shall be paid from time to time by the Indemnitor as
such expenses are incurred by the Indemnitee), select counsel in connection with
conducting the defense or handling of such third party claim and defend or
handle such third party claim in a reasonable manner, provided, however, that
the Indemnitee shall keep the Indemnitor timely apprised of the status of such
third party claim and shall not settle such third party claim without the prior
written consent of the Indemnitor, which consent shall not be unreasonably
withheld. If the Indemnitee defends or handles such third party claim, the
Indemnitor shall cooperate with the Indemnitee and shall be entitled to
participate in the defense or handling of such third party claim with its own
counsel and at its own expense.

8.8 Effect of Investigation. Except to the extent set forth in Section 8.4(f),
no investigation or knowledge of facts determined or determinable by any party
or its representatives shall:

(a) affect the terms or survival of the representations, warranties, covenants
or agreements set forth in this Agreement;

 

Page 22 of 26



--------------------------------------------------------------------------------

(b) entitle a party to object in any way with respect to the validity and the
survival of its representations, warranties, covenants and agreements set forth
in this Agreement;

(c) entitle a party to object in any way with respect to any other party’s right
to rely upon such party’s representations, warranties, covenants and agreements
set forth in this Agreement; or

(d) entitle a party to raise any claim that any other party was aware or could
have been aware of the inaccuracy or incompleteness of any of its
representations or warranties set forth in this Agreement.

8.9 Adjustment to Purchase Price. Buyer and Sellers each agree to report each
indemnification payment hereunder as an adjustment to the Purchase Price for
federal income tax purposes unless the Indemnitee determines in good faith that
such reporting position is incorrect.

8.10 Exclusive Remedy. The remedies provided in this Article VIII shall be the
sole and exclusive remedies by a party with respect to any claim arising out of
or relating to the breach of any representation or warranty contained herein.

ARTICLE IX

MISCELLANEOUS

9.1 Amendment. No amendment, modification or alteration of the terms or
provisions of this Agreement shall be binding unless the same shall be in
writing and duly executed by the Buyer and the Sellers’ Representative;
provided, however, that any such amendment, action or omission which directly
and materially adversely affects the rights of a Seller hereunder (in the sole
discretion of the Seller’s Representative), in its capacity as a Seller, without
similarly affecting the rights hereunder of all Sellers on a proportionate
basis, shall require the consent of such affected Seller.

9.2 Successors and Assigns. The terms, conditions and obligations of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties hereto. Neither of the Sellers
nor Buyer may assign his or its rights, duties or obligations hereunder or any
part thereof to any other person or entity without the prior written consent of
all other parties hereto.

9.3 Schedules. This Agreement includes all Schedules referred to herein and
attached hereto.

9.4 Counterparts. This Agreement may be executed in one or more counterparts,
each of which for all purposes shall be deemed to be an original and all of
which shall, taken together, constitute one and the same instrument.

9.5 Headings. The headings of the Articles and Sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.

9.6 Modifications and Waiver. The party holding the same may waive any rights
arising under this Agreement in writing at any time. No waiver of any right
shall be deemed to or shall constitute a waiver of any other rights hereunder
(whether or not similar).

9.7 Expenses. Sellers and Buyer each shall pay all costs and expenses incurred
by them or it or on their or its behalf in connection with this Agreement and
the transactions contemplated hereby, including fees and expenses of their or
its own financial consultants, accountants and counsel.

 

Page 23 of 26



--------------------------------------------------------------------------------

9.8 Notices. Any notice, request, instruction or other document to be given
hereunder by any party hereto to any other party hereto shall be in writing and
delivered personally or sent by facsimile, registered or certified mail or by
any express courier service, postage or fees prepaid.

if to Sellers to:

Bradley C. Svrluga

c/o High Peaks Venture Partners

430 Main Street, Suite 4

Williamstown, Massachusetts 01267

Facsimile: (518) 720-3091

Phone: (413) 458-5603

if to Buyer to:

Getty Images

601 N. 34th Street

Seattle WA. 98103

Facsimile: 206/925.5623

Phone: 206/925.5000

Attention: General Counsel

or at such other address for a party as shall be specified by like notice. Any
notice that is delivered in the manner provided herein shall be deemed to have
been properly given to the party to whom it is directed upon actual receipt by
such party.

9.9 Sellers’ Representative.

(a) Each Seller hereby irrevocably appoints Brad Svrluga and his successors and
assigns (the “Sellers’ Representative”) as such Seller’s representative,
attorney in fact and agent, with full power of substitution to act in the name,
place and stead of such Seller to act on behalf of such Seller after the date
hereof in any amendment of (subject to Section 9.1) or litigation or dispute
resolution involving this Agreement and to do or refrain from doing all such
further acts and things, and to execute all such documents, as the Sellers’
Representative shall deem necessary or appropriate, including the power:

(i) to give and receive all notices and communications to be given or received
under this Agreement and to receive service of process in connection with any
claims under this Agreement, including service of process in connection with
litigation;

(ii) to consent to, compromise or settle any and all claims arising under this
Agreement and to conduct negotiations with Buyer and its representatives
regarding such claims;

(iii) to perform obligations under this Agreement on behalf of himself and the
other Sellers;

(iv) to engage counsel, accountants or other representatives for and on behalf
of itself and the other Sellers in connection with the foregoing matters; and

(v) to take all actions which under this Agreement that may be taken by the
Sellers and to do or refrain from doing any further act or deed on behalf of the
Sellers which the Sellers’ Representative deems necessary or appropriate in its
sole discretion relating to the subject matter of this Agreement as fully and
completely as such Sellers could do if personally present.

 

Page 24 of 26



--------------------------------------------------------------------------------

(b) The Sellers’ Representative will not be liable for any act taken or omitted
by it as permitted under this Agreement, except if taken or omitted in bad faith
or by willful misconduct. The Sellers’ Representative will also be fully
protected in relying upon any written notice, demand, certificate or document
that it in good faith believes to be genuine (including facsimiles thereof).

(c) The Sellers agree, severally but not jointly, to indemnify the Sellers’
Representative for, and to hold the Sellers’ Representative harmless against,
any loss, Liability or expense incurred without willful misconduct or bad faith
on the part of the Sellers’ Representative, arising out of or in connection with
the Sellers’ Representative’s carrying out its duties under this Agreement,
including costs and expenses of successfully defending the Sellers’
Representative against any claim of Liability with respect thereto. The Sellers’
Representative may consult with counsel of its own choice and will have full and
complete authorization and protection for any action taken or suffered by it in
good faith and in accordance with the opinion of such counsel.

9.10 Further Cooperation. From and after the Closing Date, Sellers and Buyer
each will take all such action and deliver all such documents as shall be
reasonably necessary or appropriate to confirm and vest title to the Shares in
Buyer and otherwise to enable Buyer and Sellers to enjoy the benefits
contemplated by this Agreement.

9.11 Governing Law. This agreement shall be construed in accordance with and
governed by the laws of the State of New York, without giving effect to the
principles of conflicts of law thereof. Any disputes arising from this Agreement
or its enforcement shall be submitted to binding arbitration under the then in
force rules of the American Arbitration Association, utilizing a single
arbitrator. Any required arbitration shall be held in New York, New York.

9.12 No Third-Party Beneficiaries. Except as may be specifically set forth
herein, and with the exception of the parties to this Agreement, there shall
exists no right of any person to claim a beneficial interest in this Agreement
or any rights occurring by virtue of this Agreement.

9.13 “Including”. Words of inclusion shall not be construed as terms of
limitation herein, so that references to “included” matters shall be regarded as
non-exclusive, non-characterizing illustrations.

9.14 References. Whenever reference is made in this Agreement to any Article,
Section or Schedule, such reference shall be deemed to apply to the specified
Article or Section of this Agreement or the specified Schedule to this
Agreement. Any references to Buyer shall include their affiliates (for purposes
of this Agreement, the term “affiliate” shall include parent, affiliated and
subsidiary companies) and their respective directors, officers, employees,
agents, delegates, licensees and representatives, unless the context requires
otherwise.

9.15 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

9.16 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY, OR OTHERWISE. EACH PARTY TO THIS AGREEMENT HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS

 

Page 25 of 26



--------------------------------------------------------------------------------

WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf by duly authorized representatives as of the date first
above written.

 

GETTY IMAGES (US), INC.

 

By: /s/ THOMAS OBERDORF

Name: Thomas Oberdorf

Title: SVP and CFO, Getty Images, Inc.

  

Sellers

 

/s/ BRADLEY C. SVRLUGA

High Peaks Ventures NY, L.P.

 

/s/ STEVEN H. MASSICOTTE

Chief Operating Officer

Village Venture Partners Fund, L.P., Village

Venture Partners Fund A, L.P., and VVN, LLC

 

/s/ ALAN PATRICOF

 

/s/ ARI J. POMERANTZ

 

/s/ ROBERT B. OPATRNY

 

/s/ STEVE ASKEW

 

/s/ STEVEN ELLIS

 

/s/ ROBERT H. TOURTELOT JR.

 

/s/ ANDREW J. HUNTER

Managing Partner

Baytok & Hunter

 

/s/ DIDI HUNTER

 

/s/ STEVEN ELLIS

Arnold Estates LLC

 

Page 26 of 26